Caldwell, Ch.
delivered the opinion of the Court.
This Court concurs in the construction of the will of Richard Withers, given by the Circuit decree, that the children of Sarah Shackelford take a vested interest in the property devised and bequeathed to her during her life, and after her decease to be equally divided amongst her children, share and share alike; and that the share of her son, Richard W. Yanderhost, is liable to the payment of his debts. It is re*63ferred to the Master to ascertain and report who were the children of Sarah Shackelford, and who are their heirs and next of kin, and entitled to the distribution of their shares.
The sixth ground of appeal appears to have been taken from a misapprehension of the decree. The assets of Richard W. Vanderhorst are directed to be applied, in the due course of administration, to the payment of the plaintiff's debt; this was not designed to disturb the order in which the Act prescribes the debts of the deceased are to be paid by executors or administrators; if, however, creditors who might be entitled to a preference, neglect to prefer their claims, it is no reason why other creditors, who establish their demands, should not be paid. It is ordered and decreed that the appeal be dismissed and the decree affirmed.
Dunkin, CH. DARGAN, Ch. concurred.
JOHNSTON, CH. absent from indisposition.
Decree affirmed.